Citation Nr: 1230023	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  05-12 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1989 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2007, the Veteran presented testimony relevant to his appeal at a hearing before the undersigned Veterans Law Judge (VLJ), which was held at the local RO.  A transcript of the hearing is associated with the record.  

In May 2008, the Board determined that new and material evidence sufficient to reopen the previously denied claims of service connection for hypertension and a low back disorder had been presented and remanded the reopened claims for further evidentiary development.  

Although the issue of entitlement to service connection for a right knee disorder was also remanded by the Board in May 2008, service connection was subsequently established for patellofemoral syndrome of the right knee with an evaluation of 10 percent effective October 24, 2007, in a May 2008 rating decision.  [An effective date of July 17, 2002 for right knee patellofemoral syndrome was later assigned in a March 2012 rating decision.]  Therefore, that issue has been fully resolved in the Veteran's favor and is no longer subject to appellate review.

In April 2011, the Board again remanded the reopened claims for service connection of hypertension and a low back disorder for further evidentiary development pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  The case now returns to the Board following the completion of such development.  

In this case, the Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to ensure a complete review of the evidence.     

The issues of entitlement to service connection for depression as secondary to the Veteran's service-connected disabilities and entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2012 Written Brief Presentation.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets any further delay, this case must again be remanded for further evidentiary development and to ensure due process.

In the June 2012 Written Brief Presentation, the Veteran's representative requested that the claim for service connection of a low back disorder be remanded in order for the June 2011 VA medical examiner to consider the likelihood that the Veteran's back disorder was caused or aggravated by any of his service-connected disabilities involving the lower extremities.  The Veteran is service connected for osteoarthritis of the left knee, right ankle strain, left knee instability, and right knee patellofemoral syndrome (associated with osteoarthritis of the left knee).  

The Board notes that service connection for the Veteran's back disorder as secondary to his service-connected disability of osteoarthritis of the left knee was separately considered by the RO during the course of this claim/appeal, in the December 2006 rating decision.  The Veteran did not appeal that decision.  Therefore, we exclude that theory of entitlement from consideration in evaluating the current claim/appeal involving a low back disorder.  However, service connection for the Veteran's low back disorder as secondary to the Veteran's right ankle strain, left knee instability, and right knee patellofemoral syndrome has not yet been considered.  That theory was first raised in the June 2012 Written Brief Presentation.  

The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

In consideration of the foregoing, the Board finds that a remand to obtain a supplemental medical opinion from the June 2011 VA medical examiner addressing whether the Veteran's low back disorder was caused or aggravated by his service-connected right ankle strain, left knee instability, and/or right knee patellofemoral syndrome is warranted.  

Additionally, the Veteran's representative has asserted that the Veteran's currently diagnosed depression caused or aggravated his hypertension.  The representative further enclosed an article suggesting that the Veteran's hypertension could be related to a psychiatric condition.  The Board finds that the Veteran's new claim seeking service connection for depression is inextricably intertwined with his current claim seeking service connection for hypertension.  The Board has arrived at this conclusion because the outcome of the Veteran's claim seeking service-connection for depression potentially impacts the Veteran's claim of service connection for hypertension.  Therefore, final adjudication of the Veteran's claim seeking service connection for hypertension must be deferred until the AOJ fully adjudicates his new depression claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the physician who performed the June 2011 medical examination of the Veteran (or another appropriate physician if Dr. T.Q.T. is unavailable) regarding the Veteran's claimed low back disorder.  If another medical examination is deemed necessary in order to secure the requested opinion, please so schedule.  All relevant records, to include a copy of the claims file and this Remand, must be made available to and reviewed by the physician in conjunction with the opinion.  The physician must confirm review of the claims folder in the addendum report.   

a.  Based on review of the record, to include prior examination reports, the physician should state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current low back disorder was caused or aggravated (i.e., permanently increased in severity) by his service-connected right ankle strain, left knee instability, and/or right knee patellofemoral syndrome; or whether such a relationship based on causation or aggravation is unlikely (i.e., a probability of less than 50 percent.) 

b.  The physician should discuss any pertinent evidence contained in record, to include lay and medical evidence, prior examination reports, and any relevant medical principles in support of his or her conclusions.  

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

d.  Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If the physician concludes that the Veteran's low back disorder has been aggravated by a service-connected disability, the examiner should attempt to identify the baseline level of severity before the onset of aggravation.

e.  Note:  The physician must provide a rationale for any opinion expressed and articulate the reasons for arriving at his or her conclusion.  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the physician should clearly and specifically so specify in the report, and explain why this is so.  

2.  Send a VCAA notice letter to the Veteran that apprises him of the information and evidence necessary to substantiate his claim for service connection for depression, explains which information and evidence that he is to provide, and explains which information and evidence that VA will attempt to obtain on his behalf.  Allow an appropriate period for response.  
  
3.  After any development deemed necessary is accomplished, fully adjudicate the Veteran's claim of service connection for depression.  Upon any unfavorable decision, issue a Statement of the Case (SOC) as to the issue of entitlement to service connection for depression.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal of any issue to the Board.  38 C.F.R. §§  20.200, 20.202, 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  

4.  After completion of the above, and any other development deemed necessary, readjudicate the Veteran's claims for service connection of hypertension and a low back disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided an SSOC and allowed an appropriate period for response before the appeal is returned to the Board, if in order.

The purpose of this REMAND is to obtain additional development and ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


